

Exhibit 10.19


EMPLOYMENT SEPARATION AGREEMENT


Employment Separation Agreement (the “Agreement”) effective as of May 11, 2006,
by and between PDI, Inc., a Delaware corporation (the “Company”), having its
principal place of business at 1 Route 17 South, Saddle River, New Jersey 07458,
and Mr. Michael Marquard, residing at 10706 Governors Drive, Chapel Hill, North
Carolina 27517 (the “Executive”), pursuant to which the aforementioned parties
agree:


1. Employment. In connection with the Executive’s acceptance of that certain
offer of employment letter (the “Offer Letter”) dated May 5, 2006 and contingent
upon the Executive’s execution of the Company’s Confidentiality,
Non-Solicitation and Covenant Not to Compete Agreement, the Company shall employ
the Executive as Chief Executive Officer commencing on or about May 11, 2006
which employment shall terminate upon notice by either party, for any reason.
Executive understands and agrees that his employment with the Company is at will
and can be terminated at any time by either party, and for any or no reason.


2. Termination Benefits. 


a. In further consideration for Executive’s agreement to execute the PDI
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement (the
“Confidentiality Agreement”), the Company agrees that if it terminates the
Executive’s employment without Cause (as defined below) or if the Executive
terminates his employment as provided for in Section 2b hereof, and, in either
instance, the Executive executes and does not revoke the PDI Agreement and
General Release given to him upon such termination in substantially the form
annexed to this Agreement as Exhibit A, then: (i) if such termination occurs on
or before May 11, 2007 the Executive shall be paid a lump sum payment equal to
(y) the product of twelve (12) times his Base Monthly Salary (as defined below),
plus (z) any cash incentive compensation paid to the Executive during his
employment with the Company or any unpaid portion of any guaranteed incentive
compensation on a pro rata basis, without regard to any requirements that the
Executive be employed by the Company on any given date in order to be eligible
to receive such incentive compensation (the “Year 1 Severance Payment”); or (ii)
if such termination occurs after May 11, 2007 the Executive shall be paid a lump
sum payment equal to (y) the product of eighteen (18) times his Base Monthly
Salary, plus (z) the average cash incentive compensation paid to the Executive
during the most recent three years immedi-ately preceding the termination date
for which such incentive compensation was paid, or such shorter period, if
applicable (the “Subsequent Year Severance Payment”). In the event that the
Company is obligated to pay the Executive either the Year 1 Severance Payment or
the Subsequent Year Severance Payment (collectively, the “Severance Payment”),
in addition to such payment the Company shall pay for the continuation of the
Executive’s health and welfare benefits under COBRA (the “COBRA Benefit”) for
the lesser of (i) twelve (12) months in the event that the Company is obligated
to pay the Executive the Year 1 Severance Payment or for eighteen (18) months in
the event that the Company is obligated to pay the Executive the Subsequent Year
Severance Payment, or (ii) until the Executive is eligible for participation in
the health insurance plan of any successor employer of the Executive. All
payments due hereunder shall be subject to withholding for applicable federal,
state and local income and employment related taxes. In the event of any
termination of the Executive’s employment with the Company, the Executive shall
continue to be bound by the confidentiality, non-solicitation, non-competition
and other provisions set forth in the Confidentiality Agreement for the periods
set forth therein. The Company shall have no obligation to accelerate the
vesting of any equity based compensation that may be held by the Executive. No
termination benefits will be paid if the Executive resigns or terminates his
employment for any reason other than as set forth in Section 2b below or if the
Company terminates the Executive’s employment for Cause (as defined below) as
determined by the Board (or a committee of the Board).


b. Subject to the terms and conditions set forth in Section 2a above, the
Executive shall be entitled to the Severance Payment and the COBRA Benefit if he
terminates his employment: (a) as a result of (i) a material reduction in, or
the assignment of duties to the Executive which would be materially inconsistent
with, the Executive’s responsibilities, duties and authorities as Chief
Executive Officer of the Company, which continues unremedied for a period of ten
(10) business days after the Executive has given written notice to the Company
of same, (ii) a material breach by the Company of any of the terms or conditions
of this Agreement, which continues unremedied for a period of ten (10) business
days after the Executive has given written notice to the Company of same, (iii)
a reduction in the Executive’s then current annual base salary or failure to pay
any material amount owing to or to provide a material benefit owing to the
Executive at the time such amount or benefit is due, which continues unremedied
for a period of ten (10) business days after the Executive has given written
notice to the Company of same; or (b) within two years following the occurrence
of a Change in Control because (i) the Executive suffers an adverse change in
his title or responsibilities, (ii) the Executive suffers a reduction in his
then current annual base salary (unless such reduction is made in connection
with a pro rata reduction in the annual base salaries of all of the Company’s
senior executives); provided, however, that with respect to items (i) and (ii)
above, within 30 days of written notice by the Executive, the Company has not
cured such material adverse change or reduction, or (iii) the Executive is
required to relocate as a result of a relocation of the Company’s office
location in New Jersey more than 50 miles from its current location.
 
3. Definitions.
 
a. Cause shall mean (1) the failure by the Executive to comply with the
reasonable instructions of the Company’s Board of Directors (the “Board”),
provided that such instructions are consistent with the Executive’s duties and
responsibilities hereunder, and which such refusal continues unremedied for a
period of ten (10) business days after the Board has given written notice to the
Executive specifying in reasonable detail the instructions the Executive has
failed to comply with; (2) a material breach by the Executive of any of the
terms or conditions of this Agreement that continues unremedied for a period of
ten (10) business days after the Board has given written notice to the Executive
specifying in reasonable detail the Executive’s breach of this Agreement; (3)
the failure by the Executive to adhere to the Company’s documented policies and
procedures that continues unremedied for a period of ten (10) business days
after the Board has given written notice to the Executive specifying in
reasonable detail the Executive’s breach of such policies and/or procedures; (4)
the failure of the Executive to adhere to moral and ethical business principles
consistent with the Company’s Code of Conduct as in effect from time to time;
(5) Executive's conviction of a crime (including entry of a nolo contendere
plea); or (6) any documented act of material dishonesty or fraud by the
Executive in the commission of his duties.


b. Base Monthly Salary shall mean an amount equal to one-twelfth of the
Executive's then current annual base salary. Base Monthly Salary shall not
include incentives, bonus(es), health and welfare benefits, car allowances, long
term disability insurance or any other compensation or benefit provided to
employees of the Company at the executive level.


c. Change of Control shall mean (1) any merger by the Company into another
corporation or corporations which results in the stockholders of the Company
immediately prior to such transaction owning less than 51% of the surviving
corporation; (2) any acquisition (by purchase, lease or otherwise) of all or
substantially all of the assets of the Company by any person, corporation or
other entity or group thereof acting jointly; (3) the acquisition of beneficial
ownership of voting securities of the Company (defined as common stock of the
Company or any securities having voting rights that the Company may issue in the
future) or rights to acquire voting securities of the Company (defined as
including, without limitation, securities that are convertible into voting
securities of the Company (as defined above) and rights, options, warrants and
other agreements or arrangements to acquire such voting securities) by any
person, corporation or other entity or group thereof acting jointly, in such
amount or amounts as would permit such person, corporation or other entity or
group thereof acting jointly to elect a majority of the members of the Board, as
then constituted; or (4) the acquisition of beneficial ownership, directly or
indirectly, of voting securities and rights to acquire voting securities having
voting power equal to 51% or more of the combined voting power of the Company’s
then outstanding voting securities by any person, corporation or other entity or
group thereof acting jointly. Notwithstanding the preceding sentence, (i) any
transaction that involves a mere change in identity form or place of
organization within the meaning of Section 368(a)(1)(F) of the Internal Revenue
Code of 1986, as amended, or a transaction of similar effect, shall not
constitute a Change of Control.


4.  Integration; Amendment. This Agreement, the Offer Letter and the
Confidentiality Agreement constitute the entire agreement between the parties
hereto with respect to the matters set forth herein and supersede and render of
no force and effect all prior understandings and agreements between the parties
with respect to the matters set forth herein. No amendments or additions to such
agreements shall be binding unless in writing and signed by both parties.


5.  Governing Law; Headings. This Agreement and its construction, performance
and enforceability shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without regard to its conflicts of law
provisions. Headings and titles herein are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.


6.  Jurisdiction. Except as otherwise provided for herein, each of the parties
(a) irrevocably submits to the exclusive jurisdiction of any state court sitting
in Bergen County, New Jersey or federal court sitting in New Jersey in any
action or proceeding arising out of or relating to this Agreement; (b) agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court; (c) agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court; and (d) waives
any right such party may have to a trial by jury with respect to any action or
proceeding arising out of or relating to this Agreement. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceedings so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto. Any party may make service
on another party by sending or delivering a copy of the process to the party to
be served at the address set forth above or such updated address as may be
provided to the other party. Nothing in this Section 6, however, shall affect
the right of any party to serve legal process in any other manner permitted by
law.


IN WITNESS WHEREOF the parties have duly executed this Employment Separation
Agreement as of the date first above written.




EXECUTIVE




_______/s/ Michael Marquard____________
Michael Marquard




 
PDI, INC.




By: _/s/ Frank Ryan    
Frank Ryan
Director, Chairman of the Compensation
and Management Development Committee